EXHIBIT , To Members and Friends of 1st Security Bank of Washington Keefe, Bruyette & Woods, Inc., a member of the Financial Industry Regulatory Authority (formerly NASD), is assisting 1st Security Bancorp, Inc, the proposed stock holding company for 1st Security Bank of Washington, in offering shares of its common stock pursuant to a Plan of Conversion. At the request of 1st Security Bancorp, Inc., we are enclosing materials explaining this process and your options, including an opportunity to invest in the shares of 1st Security Bancorp, Inc. common stock being offered to members of 1st Security Bank of Washington and various other persons until 12:00 noon, Pacific Time, on , 2008.Please read the enclosed offering materials carefully, including the prospectus, for a complete description of the stock offering.1st Security Bancorp, Inc. has asked us to forward these documents to you in view of certain requirements of the securities laws in your state. If you have any questions regarding the conversion and stock offering, please visit our Stock Information Center located at 6920 220th Street SW, Mountlake Terrace, Washington or call us at () -.The Stock Information center is open on Monday through Friday from to . Very truly yours, Keefe, Bruyette & Woods, Inc. The shares of common stock being offered are not deposits or accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation, or any other governmental agency, or by 1st Security Bank of Washington or 1st Security Bancorp, Inc. This is not an offer to sell or a solicitation of an offer to buy common stock. The offer is made only by the prospectus. , Dear Friend: We are pleased to announce that 1st Security Bank of Washington (the “Bank”) is converting to a stock holding company structure.In connection with the conversion, 1st Security Bancorp, Inc., a newly-formed Washington corporation that will hold all of the outstanding shares of the Bank following the conversion to stock ownership, is offering common stock in a subscription and community offering to certain members of the Bank, an employee stock ownership plan established by the Bank, and other various persons, pursuant to a Plan of Conversion. Because we believe you may be interested in learning more about the merits of 1st Security Bancorp, Inc.’s common stock as an investment, we are sending you the following materials which describe the offering. PROSPECTUS:This document provides detailed information about 1st Security Bank of Washington’s operations and the proposed offering of 1st Security Bancorp, Inc.’s common stock. STOCK ORDER AND CERTIFICATION FORM: This form can be used to purchase stock by returning it with your payment in the enclosed business reply envelope. Your order must be received by 12:00 Noon, Pacific Time, on , 2008. You will have the opportunity to buy common stock directly from 1st Security Bancorp, Inc. in the offering without paying a commission or fee.If you have any questions regarding the reorganization and offering, please visit our Stock Information Center located at 6920 220th Street SW, Mountlake Terrace, Washington or call us at () -.The Stock Information center is open on Monday through Friday from to . We are pleased to offer you this opportunity to become a stockholder of 1st Security Bancorp, Inc. Sincerely, Joe Adams Chief Executive Officer The shares of common stock being offered are not deposits or accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation, or any other governmental agency, or by 1st Security Bank of Washington or 1st Security Bancorp, Inc. This is not an offer to sell or a solicitation of an offer to buy common stock. The offer is made only by the prospectus. , Dear Prospective Investor: We are pleased to announce that 1st Security Bank of Washington (the “Bank”) is converting to a stock holding company structure.In connection with the conversion, 1st Security Bancorp, Inc., a newly-formed Washington corporation that will hold all of the outstanding shares of the Bank following the conversion to stock ownership, is offering common stock in a subscription and community offering to certain members of the Bank, an employee stock ownership plan established by the Bank, and other various persons, pursuant to a Plan of Conversion. We have enclosed the following materials that will help you learn more about the merits of 1st Security Bancorp, Inc. common stock as an investment.Please read the enclosed materials carefully. PROSPECTUS:This document provides detailed information about 1st Security Bank of Washington’s operations and the proposed offering of 1st Security Bancorp, Inc.’s common stock. STOCK ORDER AND CERTIFICATION FORM:This form can be used to purchase stock by returning it with your payment in the enclosed business reply envelope.Your order must be received by 12:00 noon, Pacific Time, on , 2008. We invite you and other community members to become stockholders of 1st Security Bancorp, Inc. Through this offering you have the opportunity to buy stock directly from 1st Security Bancorp, Inc. without paying a commission or a fee. If you have any questions regarding the reorganization and offering, please visit our Stock Information Center located at 6920 220th Street SW, Mountlake Terrace, Washington or call us at () -.The Stock Information center is open on Monday through Friday from to Sincerely, Joe Adams Chief Executive Officer The shares of common stock being offered are not deposits or accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation, or any other governmental agency, or by 1st Security Bank of Washington or 1st Security Bancorp, Inc. This is not an offer to sell or a solicitation of an offer to buy common stock. The offer is made only by the prospectus , Dear Member: We are pleased to announce that 1st Security Bank of Washington (the “Bank”) is converting to a stock holding company structure.In connection with the reorganization, 1st Security Bancorp, Inc., a newly-formed Washington corporation that will hold all of the outstanding shares of the Bank following the conversion to stock ownership, is offering common stock in a subscription and community offering to certain members of the Bank, an employee stock ownership plan established by the Bank, and other various persons, pursuant to a Plan of Conversion. To accomplish this conversion, we need your participation in an important vote.Enclosed is a proxy statement describing the Plan of Conversion, your voting rights and your rights to subscribe for shares of common stock being offered for sale by 1st Security Bancorp, Inc. YOUR VOTE IS VERY IMPORTANT. Enclosed, as part of the proxy material, is your proxy card.This proxy card should be signed and returned to us prior to the special meeting of members on , 2008.Please take a moment now to sign the enclosed proxy card(s) and return it to us in the postage-paid envelope provided.FAILURE TO VOTE HAS THE SAME EFFECT AS VOTING AGAINST THE PLAN OF CONVERSION. The Board of Directors believes the conversion and stock offering will offer a number of advantages, such as an opportunity for depositors of 1st Security Bank of Washington to become stockholders of 1st Security Bancorp, Inc.Please remember: Ø Your deposit accounts will continue to be insured up to the maximum legal limit by the Federal Deposit Insurance Corporation (“FDIC”). Ø There will be no change in the balance, interest rate or maturity of any deposit account or loan as a result of the conversion. Ø Members have a right, but not an obligation, to buy 1st Security Bancorp, Inc. common stock and may do so without the payment of a commission or fee before it is offered to the general public. Ø Like all stock, shares of 1st Security Bancorp, Inc. common stock issued in this offering will not be insured by the FDIC. Enclosed also is a prospectus containing a complete discussion of the stock offering.We urge you to read this document carefully.If you are interested in purchasing the common stock of 1st Security Bancorp, Inc., you must submit your Stock Order and Certification Form and payment prior to 12:00 Noon, Pacific Time, on , 2008. If you have any questions regarding the reorganization and offering, please visit our Stock Information Center located at 6920 220th Street SW, Mountlake Terrace, Washington or call us at () -.The Stock Information center is open on Monday through Friday from to Sincerely, Joe Adams Chief Executive Officer The shares of common stock being offered are not deposits or accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation, or any other governmental agency, or by 1st Security Bank of Washington or 1st Security Bancorp, Inc. This is not an offer to sell or a solicitation of an offer to buy common stock. The offer is made only by the prospectus , Dear Member: We are pleased to announce that 1st Security Bank of Washington (the “Bank”) is converting to a stock holding company structure.In connection with the conversion, 1st Security Bancorp, Inc., a newly-formed Washington corporation that will hold all of the outstanding shares of the Bank following the conversion to stock ownership, is offering common stock in a subscription and community offering to certain members of the Bank, an employee stock ownership plan established by the Bank, and other various persons, pursuant to a Plan of Conversion. Unfortunately, 1st Security Bancorp, Inc. is unable to either offer or sell its common stock to you because the small number of eligible subscribers in your jurisdiction makes registration or qualification of the common stock under the securities laws of your jurisdiction impractical for reasons of cost or otherwise.Accordingly, this letter and the enclosures should not be considered an offer to sell or a solicitation of an offer to buy the common stock of 1st Security Bancorp, Inc. However, as a member of 1st Security Bank of Washington you have the right to vote on the Plan of Conversion at the special meeting of members to be held on , 2008.Enclosed is a proxy statement describing the Plan of Conversion, your voting rights and proxy cards.YOUR VOTE IS VERY IMPORTANT.Your proxy card(s) should be signed and returned to us prior to the special meeting of members on , 2008.Please take a moment now to sign the enclosed proxy card(s) and return it to us in the postage-paid envelope provided.FAILURE TO VOTE HAS THE SAME EFFECT AS VOTING AGAINST THE PLAN OF CONVERSION. The Board of Directors believes the conversion will offer a number of advantages.Please remember: Ø Your deposit accounts will continue to be insured up to the maximum legal limit by the Federal Deposit Insurance Corporation (“FDIC”). Ø There will be no change in the balance, interest rate or maturity of any deposit account or loan because of the conversion. I invite you to attend the Special Meeting on , 2008.Whether or not you are able to attend, please complete the enclosed proxy card(s) and return it in the enclosed envelope. Sincerely, Joe Adams Chief Executive Officer The shares of common stock being offered are not deposits or accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation, or any other governmental agency, or by 1st Security Bank of Washington or 1st Security Bancorp Inc. This is not an offer to sell or a solicitation of an offer to buy common stock. The offer is made only by the prospectus {logo}1st Security Bank of Washington Proxy Gram III Month, Date Year Dear Valued 1st Security Bank of Washington Member: We recently forwarded you a proxy statement and related materials regarding a proposal to convert 1st Security Bank of Washington into the stock holding company structure.This conversion will allow us to operate in essentially the same manner as we currently operate, but will provide us with the flexibility to increase our capital, continue to support future lending and operational growth, and support future branching activities and/or the acquisition of financial services companies. As of the date of this letter, your vote on our Plan of Conversion has not yet been received.
